 


115 HRES 478 EH: Providing for further consideration of the bill (H.R. 3219) making appropriations for the Department of Defense for the fiscal year ending September 30, 2018, and for other purposes, and providing for consideration of motions to suspend the rules.
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
1st Session 
H. RES. 478 
In the House of Representatives, U. S.,

July 27, 2017
 
RESOLUTION 
Providing for further consideration of the bill (H.R. 3219) making appropriations for the Department of Defense for the fiscal year ending September 30, 2018, and for other purposes, and providing for consideration of motions to suspend the rules. 
 
 
That at any time after adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for further consideration of the bill (H.R. 3219) making appropriations for the Department of Defense for the fiscal year ending September 30, 2018, and for other purposes. The further amendment printed in part A of the report of the Committee on Rules accompanying this resolution shall be considered as adopted in the House and in the Committee of the Whole.  2. (a)No further amendment to the bill, as amended, shall be in order except those printed in part B of the report of the Committee on Rules accompanying this resolution, amendments en bloc described in section 3 of this resolution, and available pro forma amendments described in section 4 of House Resolution 473. 
(b)Each further amendment printed in part B of the report of the Committee on Rules shall be considered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, may be withdrawn by the proponent at any time before action thereon, shall not be subject to amendment except amendments described in section 4 of House Resolution 473, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole.  (c)All points of order against further amendments printed in part B of the report of the Committee on Rules or against amendments en bloc described in section 3 of this resolution are waived. 
3.It shall be in order at any time for the chair of the Committee on Appropriations or his designee to offer amendments en bloc consisting of further amendments printed in part B of the report of the Committee on Rules accompanying this resolution not earlier disposed of. Amendments en bloc offered pursuant to this section shall be considered as read, shall be debatable for 20 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations or their respective designees, shall not be subject to amendment except amendments described in section 4 of House Resolution 473, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole.  4.At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill, as amended, to the House with such further amendments as may have been adopted. The previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions. 
5.It shall be in order at any time on the legislative day of July 27, 2017, or July 28, 2017, for the Speaker to entertain motions that the House suspend the rules as though under clause 1 of rule XV. The Speaker or his designee shall consult with the Minority Leader or her designee on the designation of any matter for consideration pursuant to this section.   Karen L. Haas,Clerk. 